PER CURIAM.
Acting pursuant to section 11(e) of the Public Utility Holding Company Act of 1935, 49 Stat. 803, 822, 15 U.S.C.A. § 79k (e), Southern Colorado Power Company, an operating utility corporation, filed with the Securities and Exchange Commission an application for approval of a proposed plan of reorganization. After the plan was modified in certain respects, the Commission approved it. As authorized by the statute, supra, the Commission applied to the United States Court for Colorado for an order to enforce and carry out such plan. After notice and hearing, the court entered an order of enforcement, and a dissatisfied owner of preferred stock of the company appealed.
On the authority of Otis & Co. v. Securities and Exchange Commission, - U.S. -, 65 S.Ct. 483, the order is affirmed.